Title: Notes on Appointments, with Additional Notes by Albert Gallatin, 31 March 1807
From: Jefferson, Thomas
To: 


                        
                            
                                [ca. Mch. 1807]
                        
                        Lemuel Trescott of Massachusets to be Collector of the district and Inspector of the revenue for the port of Machias in Maine.
                        Jonathan Palmer of Connecticut to be Surveyor of the port of Stonington. & Inspector
                                of the revenue for the same.
                        John Vemor junr. to be surveyor of & Inspector of the revenue for the port of
                            Albany.
                        Robert Cochran of N. Carolina to be Collector of the district of Wilmington in North Carolina
                        George M. Bibb of Kentucky to be Attorney for the US. for the district of Kentucky.
                        
                            These two will not be wanted till 1 Octer. next
                  
                        Samuel Gwathney of Indiana to be Register of the land office. at Jeffersonville in Indiana.
                        Edmund H. Taylor of Kentucky to be Reciever of public monies at Jeffersonville in Kentucky
                        Abraham Bissent of Georgia to be Collector of the distr. of St. Mary’s in Georgia
                        
                            But if Mr Taylor be appointed Receiver at Jeffersonville, it will be necessary to appoint another
                                receiver at Detroit where we want one immediately to act as Commissioner.
                        West Orleans 2. Commr.
                        
                        to wit. Wm. Sprigg of Orleans territy.
                        
                        Richard Cocke of Kentucky
                        James Abbot of Michigan Reciever at Detroit.
                        
                  
                     
                        Notations by Albert Gallatin rendered in italics
                     
                  
                    